1
2
3
4
5
6
7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     Case No. 1:15-cr-00165 DAD
11                    Plaintiff,                   ORDER CONTINUING SURRENDER DATE
12          v.
13   SCOTT ALLEN PIERACCI,
14                   Defendant.
15
16
17          IT IS HEREBY ORDERED, that the self-surrender date for defendant Scott Allen

18   Pieracci, sentenced on February 24, 2020 to 6 months in the custody of the U.S. Bureau of

19   Prisons, is continued from April 22, 2020 to July 22, 2020 at or before 2:00 p.m. at the

20   institution designated by the Bureau of Prisons.

21   IT IS SO ORDERED.
22
        Dated:     April 13, 2020
23                                                      UNITED STATES DISTRICT JUDGE

24
25
26
27
28
